DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josiam et al. (US 2014/0241242).
Regarding claim 1, Josiam et al. disclose a mobile device (Figure 3 MS 0106; Figure 5 and paragraph 0067, millimeter wave system, the transmitter being MS 116) comprising:
A first transmit chain (Figure 5 and paragraph 0067, either of 4 RF chains) including a first power amplifier (Paragraph 0067, power amplifiers in the pathway);
A second transmit chain (Figure 5 and paragraph 0067, another of 4 RF chains) including a second power amplifier (Paragraph 0067, power amplifiers in the pathway); and
A baseband system (Figure 5 and paragraph 0067, baseband and RF processing 520-526) configured to generate a first sequence of symbols for transmission by way of the first transmit chain and a second sequence of symbols for transmission by way of the second transmit chain (Figure 5 and paragraph 0069, each of baseband and RF the baseband system further configured to stagger the first sequence of symbols and the second sequence of symbols (Paragraph 0106, MS 116 transmits the SRS corresponding to selected beams one at a time. UL-SRS corresponding to a selected beam is transmitted from a digital chain, the MS 116 selecting transmits beams for UL-SRS for each of the digital chains separately), and to include one or more sounding reference signal symbols in the second sequence of symbols (Paragraph 0106, UL-SRS transmission included in digital chain transmission by the MS 116).
Regarding claim 4, Josiam et al. disclose a first antenna and a second antenna (Figure 5 and paragraph 0067, antenna arrays 504-510), the baseband system further configured to transmit at least a first portion of the first sequence of symbols using the first antenna and to transmit at least a portion of the second sequence of symbols using the second antenna (Figure 5 and paragraphs 0067-0069, each respective baseband and RF processing chain transmits a respective sequence of symbols using a respective antenna array).
Regarding claim 5, Josiam et al. disclose wherein the baseband system is further configured to include no blank symbols in either of the first sequence of symbols or the second sequence of symbols (Paragraph 0073, uplink data on transmit beams while subset of transmit beams contains UL-SRS [i.e., no blank/empty symbols]).
Regarding claim 6, Josiam et al. disclose wherein the baseband system is further configured to alternate symbol transmissions of the first sequence of symbols and the second sequence of symbols (Paragraph 0106, MS 116 transmits the SRS corresponding to selected beams one at a time. UL-SRS corresponding to a selected beam is transmitted from a digital chain, the MS 116 selecting transmits beams for UL-SRS for each of the digital chains 
Regarding claims 11, 14, 17 and 18, the prior art does not teach or adequately suggest the functional limitations for reasons set forth above with respect to rejections of claims 1 and 4-6 respectively.
Regarding claim 15, Josiam et al. disclose transmitting one or more sounding reference signal symbols in the first sequence of symbols (Paragraph 0106, UL-SRS transmitted on MS 116’s selected transmit beams for each digital chain separately; Paragraph 0072, sounding reference symbols transmitted on a subset of the chains of MS 116).
Regarding claim 16, Josiam et al. disclose transmitting no sounding reference signal symbols in the first sequence of symbols (Paragraph 0072, sounding reference symbols transmitted on a subset of the chains of MS 116).
Regarding claim 19, Josiam et al. disclose transmitting the first sequence of symbols using a first antenna, and transmitting the second sequence of symbols using two or more antennas each different from the first antenna (Figure 5 and paragraphs 0067-0069, each respective baseband and RF processing chain transmits a respective sequence of symbols using a respective antenna array).
Regarding claim 20, Josiam et al. disclose a front end system comprising:
A plurality of terminals, including a first transmit terminal, a second transmit terminal (Figure 5, MS has multiple RF chains [first and second transmit terminal), a first antenna terminal and a second antenna terminal 
A first power amplifier configured to amplify a first radio frequency transmit signal received from the first transmit terminal and to provide a first amplified radio frequency transmit signal to the first antenna terminal (Paragraph 0067, each chain having power amplifiers in its pathway), the first radio frequency signal carrying a first sequence of symbols (Paragraph 0073, uplink data on transmit beams while subset of transmit beams contains UL-SRS); and
A second power amplifier configured to amplify a second radio frequency signal received from the second transmit terminal and to provide a second amplified radio frequency transmit signal to the second antenna terminal (Paragraph 0067, each chain having power amplifiers in its pathway), the second radio frequency signal carrier a second sequence of symbols that is staggered with respect to the first sequence of symbols (Paragraph 0106, MS 116 transmits the SRS corresponding to selected beams one at a time. UL-SRS corresponding to a selected beam is transmitted from a digital chain, the MS 116 selecting transmits beams for UL-SRS for each of the digital chains separately) and that includes one or more sounding reference signal symbols (Paragraph 0072, sounding reference symbols transmitted on a subset of the chains of MS 116).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al. as applied to claim 1 above, and further in view of Choi et al. (US 2021/0083825).
Regarding claim 7, Josiam et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Choi et al.: wherein the baseband system is further configured to receive a base station capability inquiry (Choi et al., Figure 18 and paragraphs 0164-0167, BS transmits request, to the UE, to report antenna switching capability for SRS transmission), and to control transmission of capability information in response to the base station capability inquiry (Choi et al., Figure 18 and paragraphs 0164-0167, UE transmits, to BS, feedback information on antenna switching capability for SRS transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Josiam et al. with the teachings of Choi et al. in order to determined UE capabilities (Choi et al., Figure 18 and paragraphs 0164-0167).
Regarding claim 8, Josiam et al in view of Choi et al. disclose wherein the baseband system is further configured to receive transmit configuration information (Josiam et al., Figure 4 and paragraphs 0058-0065, MS receives uplink configuration from BS; Choi et al., Figure 18, and to configure the first transmit chain and the second transmit chain to operate with a switching time indicated by the transmit configuration information (Josiam et al., Figure 4 and paragraphs 0058-0065, MS configures respective chains of figure 5 according to uplink configuration; Choi et al., Figure 18 and corresponding paragraphs).
Regarding claim 9, Choi et al. disclose wherein the transmit configuration information indicates a switching time of 0 mircosecond (Figure 18, transition time period; Paragraphs 0112, 0114, 0125, Table 19, transition time periods provide by BS to UE).
Regarding claim 10, Choi et al. disclose wherein the capability information indicates switching capability for each of a plurality of subcarrier spacings (Paragraph 0167, UE feedback may include information on a numerology (e.g., SCS) to implicitly indicate whether the UE is capable of perform SRS transmission on consecutive symbols; Also see Table 18).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al. as applied to claims 1 and 11 respectively above, and further in view of Liu et al. (US 2019/0253214).
Regarding claims 3 and 13, Josiam et al. disclose the claimed invention above as well as wherein the first transmit chain is a first uplink mulit-input multiple-output chain (Josiam et al., Figure 5), and the second transmit chain is a second uplink multiple-input multiple-output chain (Josiam et al., Figure 5), but do not specifically disclose the following limitations found in Liu et al.: the baseband system is further configured to provide the second sequence of symbols for transmission when an uplink multiple-input multiple-output mode is disabled (Liu et al., Paragraphs 0103, 0105, 0159, SRS antenna switching while MIMO is disabled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Josiam et al. with the teachings of Liu et al. in order to configure SRS antenna switching based on UE capability (Liu et al., Paragraphs 0103, 0105).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al. as applied to claims 1 and 11 respectively above, and further in view of Liu et al. (US 2019/0044678).
Regarding claims 2 and 12, Josiam et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Liu et al.: staggering symbol transmissions of the second sequence of symbols with respect to the first sequence of symbols with substantially no delay between symbol transmissions (Liu et al., Paragraph 0082, no uplink RF retuning delay associated with SRS switching; Paragraph 0139, mitigating amount of latency associated with SRS switching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Josiam et al. with the teachings of Liu et al. in order to reduce delay/latency in the uplink during SRS switching (Liu et al., Paragraphs 0082 and 0139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
April 16, 2021